DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-11 and 13-21 are currently pending. 

Response to Arguments
Applicant’s arguments, see pages 6-15, filed on 03/21/2022, have been fully considered and are persuasive.  
Applicant’s arguments in regard to the Election/restriction requirement of Species 3, 4, 5 and 6 are persuasive. Therefore, Election/restriction requirement of Species 3, 4, 5 and 6 is withdrawn. Claims 1-11 and 13-21 are currently pending. Claims 1-3, 5-11 and 13-21 are examined below. Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 
Applicant’s arguments in regard to the combination of Cummings and Reilly are persuasive. Therefore, the previous rejections have been withdrawn. However, upon further consideration, new grounds of rejection are presented below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over KR101646153 to Young (hereinafter “Young”).
Regarding claim 1, Young teaches a method for coating the outer and inner surfaces of a pipe for improving corrosion protection of the pipe comprising the steps of introducing a lance into the hollow shaft (see figure 6), cleaning and expelling a liquid from the inside of the pipe via spraying air from the lance (English translation, page 6, lines 1-6), and applying a corrosion protection medium onto an inner lateral surface of the pipe at least in certain regions (English translation, page 6, lines 20-33). In addition, Young teaches the step of closing off the hollow pipe (see figure 3) (English translation, page 8 lines, 7-9).
Young does not teach that the method is for improving a corrosion protection of a hollow shaft.
However, when faced with the need for improving a corrosion protection of a hollow shaft, it would have been obvious to one of ordinary skill in the art to perform the method disclosed by Young with a reasonable expectation of success, since Young teaches a method effective for cleaning and applying a corrosion protection medium to the inner and outer surfaces of a pipe (abstract). 

Regarding claim 7, Young does not teach that the method is for improving a corrosion protection of a camshaft.
However, when faced with the need for improving a corrosion protection of a camshaft, it would have been obvious to one of ordinary skill in the art to perform the method disclosed by Young with a reasonable expectation of success, since Young teaches a method effective for cleaning and applying a corrosion protection medium to the inner and outer surfaces of a pipe (abstract). 

Regarding claim 9, Young does not explicitly teach the step of performing a forward movement of the lance while spraying out the gas and expelling any of the liquid present in the hollow shaft and behind the spraying relative to the entry direction, applying the corrosion protection medium to the inner lateral surface of the pipe.
However, since Young teaches that the step of spraying a gas to the inner surface of the pipe can be performed while moving the gas lance in a forward movement (English Translation, page 6, lines 4-8) and that the corrosion protection medium can be applied to the inner surface of the pipe in a forward movement of the coating lance (English Translation, page 6, lines 31-32), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a forward movement of the lance while spraying out the gas and expelling any of the liquid present in the hollow shaft and behind the spraying relative to the entry direction, applying the corrosion protection medium to the inner lateral surface of the pipe, with a reasonable expectation of success, for the purpose of saving time. 

Regarding claim 10, Young further teaches the step of arranging the pipe horizontally and rotating the pipe while spraying the gas from the lance (see figures 5-6) (English Translation, page 5, line 38 to page 6, line 8).

Regarding claim 11, Young further teaches closing off the end of the pipe with a stopper/plug (see figure 3, #35) coupled to both ends of the pipe before spraying the steps of spraying the gas from the lance and before the step of applying the corrosion protection medium to the inner surface of the pipe.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over KR101646153 to Young (hereinafter “Young”) in view of US 2002/0054957 to Johnsen et al. (hereinafter “Johnsen”).
Regarding claim 2, Young does not teach that the corrosion protectant paint comprises waxes.  
However, Johnsen teaches that an anticorrosion paint for the inner surface of a pipe can comprise paint constituents such as wetting agents and dispersants, and waxes [0001 and 0038].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Young with an anticorrosion liquid paint comprising waxes as taught by Johnsen, since Johnsen teaches that an anticorrosion paint comprising waxes can be used for coating the inner surface of pipes [0001 and 0038].

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over KR101646153 to Young (hereinafter “Young”) in view of US 2017/0252783 to Thomas (hereinafter “Thomas”).
Regarding claims 3 and 5, Young does not teach that the gas used for cleaning and expelling the liquid from the inside of the pipe is nitrogen (inert gas).
However, it was known in the art to use nitrogen gas for drying and/or expelling debris from an inner surface of a pipe. For example, Thomas teaches a method for using a lance for blowing the inner surface of a pipe with nitrogen [0029].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Young wherein the gas used for cleaning and expelling the liquid from the inside of the pipe is nitrogen as taught by Thomas, since Thomas teaches that nitrogen gas is effective for blowing the inner surface of a pipe with nitrogen [0029].

Claims 6, 8, 13, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over KR101646153 to Young (hereinafter “Young”) in view of US 2,792,807 to Cummings (hereinafter “Cummings”).
Regarding claim 6, Young further discloses that the lance can be pushed in or out, lifted and lowered into the inside of the pipe (English translation, page 6, lines 7-8).
Young does not explicitly teach the step of moving the lance coaxially to the pipe while spraying the gas from the lance.
 However, it was known in the art to move a lance coaxially to the inner surface of the pipe to be cleaned while spraying a gas for cleaning the inner surface of the pipe. For example, Cummings teaches a method for applying a protecting coating on the inside surface of a pipe (column 1, lines 15-19), the method comprising the step of introducing a lance into the hollow pipe (see figures 1-2), cleaning and expelling debris from the hollow pipe by spraying a gas from the lance (column 5, lines 9-20) and moving the lance coaxially to the pipe while spraying the gas from the lance (column 5, lines 9-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Young with the step of moving the lance coaxially to the pipe while spraying the gas from the lance as taught by Cummings, since Cummings teaches that moving a lance coaxially to the pipe while spraying a gas from the lance is effective for cleaning and expelling debris from a hollow pipe (column 5, lines 9-19).
Cummings does not explicitly teach that the lance is moved at a distance from 0.5 mm to 3 mm from the inner lateral surface of the pipe.
However, the distance between the lace and the inner lateral surface of the pipe is a result effective variable, modifying the cleaning results. For example, if the distance between the lace and the inner lateral surface of the pipe is too small, it can damage the pipe and/or the lance, while if the distance between the lace and the inner lateral surface of the pipe is too big, it risks insufficient removal of debris from the inner surface of the pipe. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate distance between the lance and the inner lateral surface of the pipe with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.

Regarding claim 8, Young does not explicitly teach the use of a single lance for spraying a gas and a corrosion protection medium to the inner surface of a pipe, and the steps of performing a forward movement of the lance while spraying out the gas and expelling any of the liquid present in the inner surface of the pipe and performing a reverse movement of the lance while applying the corrosion protection medium to the inner lateral surface of the pipe. 
However, it was known in the art to use a single lance for spraying a gas and a corrosion protection medium to the inner surface of a pipe, and the steps of performing a forward movement of the lance while spraying out the gas and expelling any of the liquid present in the inner surface of the pipe and performing a reverse movement of the lance while applying the corrosion protection medium to the inner lateral surface of the pipe. For example, Cummings teaches a method for applying a protecting coating on the inside surface of a pipe (column 1, lines 15-19), the method comprising the steps of introducing a lance into the hollow pipe (reads on “hollow shaft”) (see figures 1-2), cleaning and expelling debris from the hollow pipe by spraying a gas from the lance, wherein the gas sprayed is air (column 5, lines 9-20), and applying a corrosion protection medium onto an inner lateral surface of the hollow pipe (and column 5, lines 20-24). In addition, Cummings teaches the steps of performing a forward movement of the lance while spraying the gas and expelling debris present inside the pipe, and performing a reverse movement of the lance while applying
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method discloses by Young wherein the spraying a gas and the corrosion protection medium is performed by a single lance, and the steps of performing a forward movement of the lance while spraying out the gas and expelling any of the liquid present in the inner surface of the pipe and performing a reverse movement of the lance while applying the corrosion protection medium to the inner lateral surface of the pipe, as taught by Cummings for the purpose of saving time.

Regarding claim 13, Young further that the lance can be pushed in or out, lifted and lowered into the inside of the pipe (English translation, page 6, lines 7-8).
Young does not explicitly teach the step of moving the lance coaxially to the pipe while spraying the gas from the lance.
 However, it was known in the art to move a lance coaxially to the inner surface of the pipe to be cleaned while spraying a gas for cleaning the inner surface of the pipe. For example, Cummings teaches a method for applying a protecting coating on the inside surface of a pipe (column 1, lines 15-19), the method comprising the step of introducing a lance into the hollow pipe (see figures 1-2), cleaning and expelling debris from the hollow pipe by spraying a gas from the lance (column 5, lines 9-20) and moving the lance coaxially to the pipe while spraying the gas from the lance (column 5, lines 9-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Young with the step of moving the lance coaxially to the pipe while spraying the gas from the lance as taught by Cummings, since Cummings teaches that moving a lance coaxially to the pipe while spraying a gas from the lance is effective for cleaning and expelling debris from a hollow pipe (column 5, lines 9-19).
Young/Cummings does not explicitly teach that the lance is moved at a distance from 1 mm to 2 mm from the inner lateral surface of the pipe.
However, the distance between the lance and the inner lateral surface of the pipe is a result effective variable, modifying the cleaning results. For example, if the distance between the lace and the inner lateral surface of the pipe is too small, it can damage the pipe and/or the lance, while if the distance between the lace and the inner lateral surface of the pipe is too big, it risks insufficient removal of debris from the inner surface of the pipe. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate distance between the lace and the inner lateral surface of the pipe with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.

Regarding claim 16, Young does not teach the step of performing a rotational movement of the lance while spraying the gas from the lance.
However, it was known in the art to rotate a lance while spraying a gas. For example, Cummings teaches the step of performing a rotational movement of the lance while spraying the gas from the lance (column 6, line 49 to column 7, line 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Young with the step of performing a rotational movement of the lance while spraying the gas from the lance as taught by Cummings for the purpose of ensuring that all the internal surfaces of the pipe are sprayed with the gas.

Regarding claim 18, Young teaches that closing off the inner surface of the pipe includes closing off one longitudinal end of the hollow pipe (see figure 3) prior to the steps of spraying the gas from the lance and prior to the step of applying the corrosion protection medium (English Translation, page 4, lines 18-23).  Young further teaches that the lance is introduced in to pipe in an entry direction (see figure 6).
However, Young does not teach that the step of spraying the gas from the lance includes spraying a gas jet in a direction opposite the entry direction while moving the lance in the entry direction.
Cummings teaches a method for applying a protecting coating on the inside surface of a pipe (column 1, lines 15-19), the method comprising the step of introducing a lance into the hollow pipe (see figures 1-2), cleaning and expelling debris from the hollow pipe by spraying a gas from the lance (column 5, lines 9-20), wherein the lance is introduced into the pipe in an entry direction and that spraying the gas from the lance includes spraying a gas in a direction opposite the entry direction while moving the lance in the entry direction (see figures 1 and 7) (column 3, lines 47-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Young wherein the step of spraying the gas from the lance includes spraying a gas jet in a direction opposite the entry direction while moving the lance in the entry direction as taught by Cummings, since Cummings teaches that spraying the gas from the lance in a direction opposite the entry direction while moving the lance in the entry direction is effective for cleaning and expelling debris from the hollow pipe (column 5, lines 9-20, and column 3, lines 47-51).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over KR101646153 to Young (hereinafter “Young”) in view of DE102015105680 to EOS-Holdings (hereinafter “Holdings”).
Regarding claim 14, Young does not teach that3Application No. 16/752,318Docket No.: 66814-1028Amendment dated March 21, 2022Reply to Office Action of December 22, 2021 applying the corrosion protection medium to the inner lateral surface of the pipe includes passing the corrosion protection medium through at least one second nozzle of the lance, and the at least one second nozzle is disposed axially behind at least one first nozzle relative to a direction the lance is introduced into the pipe.
However, it was known in the art to use a lance comprising a first nozzle for spraying a gas, and a second nozzle for spraying a corrosion protection medium to an inner surface of a pipe, wherein the second nozzle is disposed axially behind the first nozzle relative to a direction the lance is introduced into the pipe. For example, Holdings teaches a method for coating the inner surface of a pipe, wherein the method is performed using a lance (see figure 1). In addition, Holdings teaches the step of applying the corrosion protection medium to an inner lateral surface of the pipe includes passing the corrosion protection medium through at least one second nozzle of the lance, wherein the at least one second nozzle is disposed axially behind at least one first nozzle used for delivering a gas to the inner surface of the pipe relative to a direction the lance is introduced into the pipe (see figure 1) (English translation, page 3, lines 27-40, and page 4, lines 19-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Young wherein the step of spraying the gas from the lance includes passing the a through a first nozzle, applying the corrosion protection medium to the inner lateral surface of the pipe includes passing the corrosion protection medium through a second nozzle of the lance, wherein the second nozzle is disposed axially behind the first nozzle relative to a direction the lance is introduced into the pipe as taught by Holdings, since Holding teaches that using a lance comprising a first nozzle for spraying a gas and a second nozzle for spraying a corrosion protection medium, wherein the second nozzle is disposed axially behind the first nozzle relative to a direction the lance is introduced into the pipe is effective for treating the inner surface of a pipe  (English translation, page 3, lines 27-40, and page 4, lines 19-41).

Regarding claim 15, Young/Holdings does not explicitly teach the steps of performing a forward movement of the lance while spraying out the gas and expelling any of the liquid present in the pipe and applying the corrosion protection medium to the inner lateral surface of the pipe.
However, it would have been obvious to one of ordinary skill in the art to perform a forward movement of the lance while spraying out the gas and applying the corrosion protection medium to the inner lateral surface of the pipe, with a reasonable expectation of success, since Young teaches that the step of spraying a gas to the inner surface of the pipe can be performed while moving the gas lance in a forward movement (English Translation, page 6, lines 4-8) and that the corrosion protection medium can be applied to the inner surface of the pipe in a forward movement of the coating lance (English Translation, page 6, lines 31-32), and Holding teaches that using a single lance for spraying a gas and a corrosion protection medium to an inner surface of a pipe is effective (see figure 1) (English translation, page 3, lines 27-40, and page 4, lines 19-41).
Young/Holdings does not explicitly teach the step of performing a reverse movement of the lance after performing the forward movement of the lance, and applying another layer of the corrosion protection medium to the inner lateral surface of the hollow shaft while performing the reverse movement of the lance.
However, since Holding teaches that is was known in the art to apply a corrosion protection medium in reverse movement and that a second coating corrosion coating can be applied in the same coating process (English translation, page 5, lines 45-47), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a reverse movement of the lance after performing the forward movement of the lance, and applying another layer of the corrosion protection medium to the inner lateral surface of the hollow shaft while performing the reverse movement of the lance, with a reasonable expectation of success, since Holding teaches that is was known in the art to apply a corrosion protection medium in reverse movement and that a second coating corrosion coating can be applied in the same coating process (English translation, page 5, lines 45-47), in order to ensure that all areas of the inner surface of the pipe are coated with the corrosion protection medium.

Claim 17 is are rejected under 35 U.S.C. 103 as being unpatentable over KR101646153 to Young (hereinafter “Young”) in view of US 2,445,645 to Stephens (hereinafter “Stephens”).
Regarding claim 17, Young does not teach the step of providing the pipe with at least one ventilation hole that fluidically connects the inside of the pipe and an outside of the pipe in a radial direction prior to spraying the gas from the lance and prior to applying the corrosion protection medium.  
Stephens teaches that a method for coating the inner surface of a pipe, wherein the pipe is provided with vents connecting the inside of the pipe and an outside of the pipe in a radial direction for allowing excess coating material or gases to be removed from the inside of the pipe, wherein the vents comprises valves to control the opening and closing of the vents (column 3, lines 39-43 and 57-74).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Young with the step of providing the pipe with at least one ventilation hole comprising a valve connecting the inside of the pipe and an outside of the pipe in a radial direction prior to spraying the gas from the lance and prior to applying the corrosion protection medium, for the purpose of controlling the pressure inside the pipe, or allowing excess coating material, gases containing debris, or gases to be removed from the inside of the pipe.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over KR101646153 to Young (hereinafter “Young”) in view of US 3,376,151 to Tatsumi (hereinafter “Tatsumi”).
Regarding claim 21, Young teaches a method for coating the outer and inner surfaces of a pipe for improving corrosion protection of the pipe comprising the steps of introducing a lance into the hollow shaft (see figure 6), cleaning and expelling a liquid from the inside of the pipe via spraying air from the lance (English translation, page 6, lines 1-6), and applying a corrosion protection medium onto an inner lateral surface of the pipe at least in certain regions (English translation, page 6, lines 20-33). 
Young does not teach the step of closing off at least one end of the pipe to prevent the corrosion protection medium from leaking out of the pipe.
However, it was known in the art to close off at least one end of a pipe to prevent a coating from leaking out of the pipe. For example, Tatsumi teaches the step of closing of at least one side of the pipe with a cap (figure 3, #8 and 9) for preventing any leakage of the coating medium (column 2, lines 45-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed Young with the step of closing off at least one end of the pipe to prevent the corrosion protection medium from leaking out of the pipe as taught by Tatsumi, for the purpose of preventing leakage of the coating medium and/or for protecting the coated surface and/or the coating medium from debris before it dries.  
Young/Tatsumi does not teach that the method is for improving a corrosion protection of a hollow shaft.
However, when faced with the need for improving a corrosion protection of a hollow shaft, it would have been obvious to one of ordinary skill in the art to perform the method disclosed by Young with a reasonable expectation of success, since Young/Tatsumi teaches a method effective for cleaning and applying a corrosion protection medium to the inner and outer surfaces of a pipe (Young, abstract). 

Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art references are: KR101646153 to Young, which teaches  a method for coating the outer and inner surfaces of a pipe for improving corrosion protection of the pipe comprising the steps of introducing a lance into the hollow shaft (see figure 6), cleaning and expelling a liquid from the inside of the pipe via spraying air from the lance (English translation, page 6, lines 1-6), and applying a corrosion protection medium onto an inner lateral surface of the pipe at least in certain regions (English translation, page 6, lines 20-33). In addition, Young teaches the step of closing off the hollow pipe (see figure 3) (English translation, page 8 lines, 7-9), and US 2,792,807 to Cummings, which teaches a method for applying a protecting coating on the inside surface of a pipe (column 1, lines 15-19), the method comprising the steps of introducing a lance into the hollow pipe (see figures 1-2), cleaning and expelling debris from the hollow pipe by spraying a gas from the lance, wherein the gas sprayed is air (column 5, lines 9-20), and applying a corrosion protection medium onto an inner lateral surface of the hollow pipe (and column 5, lines 20-24).
The prior art references of record, taking alone or in combination, do not anticipate or suggest fairly the limitations of 4Application No. 16/752,318Docket No.: 66814-1028introducing the lance into the hollow shaft includes moving the lance to a first position adjacent to the closed off longitudinal end of the hollow shaft and spraying the gas from the lance includes pulling the lance out of the hollow shaft from the first position while spraying the gas from the lance, as disclosed in claim 18, and closing off the hollow shaft includes connecting a plug to one longitudinal end of the hollow shaft prior to spraying the gas from the lance and prior to applying the corrosion protection medium, and applying the corrosion protection medium to the inner lateral surface of the hollow shaft includes applying the corrosion protection medium to an axially facing surface of the plug, as disclosed in claim 20, in combination with the other process steps as instantly claimed.
Upon further search no other prior art has been located at the date of this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.I.R/Examiner, Art Unit 1714                                                                                                                                                                                                        
/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714